DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 01 June 2022 have been fully considered and are persuasive.  The prior art rejections of 18, 20-30, and 33-35 has been withdrawn.   The double patenting rejection is also withdrawn due to the amendments filed 01 June 2022. 

Reasons for Allowance
Claims 18, 20-30, and 33-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As argued by the Applicant in the remarks filed 01 June 2022, the prior art of record most closely related to the claimed invention include Alcouffe US 2018/0224511 and Alcouffe teaches a calculation of angular deviation based on a first and second measurement where the first measurement includes the relative movement of the magnet along a direction perpendicular to the mechanical axis of the magnet.  As argued by the Applicant, Alcouffe does not teach estimating the angular deviation by keeping the magnet at a fixed location as claimed wherein the estimating includes computing from the minimum magnetic field and a maximum magnetic field identified.

Regarding claim 18, the prior art of record taken alone or in combination fails to teach a method for estimating an angular deviation between a reference axis of a magnetic object and a magnetic axis co-linear to a magnetic moment of the magnetic object in order to sort the magnetic object, comprising:
a) positioning the magnetic object at a fixed position facing at least one magnetometer configured to measure a magnetic field in presence of the magnetic object, the magnetic object remaining at the fixed position during the estimation of the angular deviation;
d) estimating the angular deviation from the measurements of the magnetic field; wherein the d) estimating comprises:
d1) identifying a minimum magnetic field, and a maximum magnetic field, from the measurements of the magnetic field; and d2) computing the angular deviation from the identified minimum and maximum magnetic fields, and from geometric parameters representing the position of the magnetometer relative to the magnetic object, in combination with all other elements of claim 18. 

Claims 20-30 and 33-34 are also allowed as they further limit claim 18.
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868